Information Disclosure Statement
With the exception of the lined through citation number 138 on Page 52 under US Patents, the information disclosure statement (IDS) submitted on 11/20/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The examiner notes that the IDS had previously been annotated as all references considered. Additionally, citation number 138 appears to be a duplicate entry to citation number 139, with the exception that citation number 138 has an empty document field. The examiner’s attempts to clarify the matter with the Applicant’s representative were unsuccessful.





/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875